DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.

	Status of Claims
In the response filed on 01/05/2022: 
Claim(s) 1, 5-6, 8, 12-13, 15, 19 and 20 (and by extension its/their dependents) have been amended. 
Claim(s) 4, 7, 11, 14, 18, and 21-22 has/have been canceled. 
Claim(s) 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 is/are pending in this application.
Claim(s) 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 have been rejected below.
Response to Arguments
Applicant's arguments and amendments filed 01/05/2022 with respect to the 112 rejections have successfully overcome the previous rejection and thus the previous rejection has been withdrawn. 
Applicant's arguments with respect to the 103 rejection have been fully considered but they are not persuasive. With respect to claim 1 applicant argued:
Claim 1 recites a method of shutting down and cooling a turbine engine. The method includes obtaining feedback indicating a likelihood that residual heat is present in the turbine engine sufficient to cause a thermal gradient capable of forming thermal rotor bow, and, if the aircraft is not in flight, then, responsive to the feedback, actuating a starter motor of the turbine engine using a flow of air from an auxiliary power unit. As recited in claim 1, the feedback comprises a running time of the turbine engine being greater than a predetermined time threshold. Additionally, the method recited in claim 1 provides for determining a resonant rotational speed of the turbine engine based on a vibratory response, and continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed that is less than the resonant rotational speed such that residual heat is exhausted from the turbine engine. The references cited in the § 103 rejections fail to disclose or suggest at least the aforementioned combination of features of claim 1. 
As a first example, the cited references fail to disclose or even suggest at least the feature: obtaining feedback indicating a likelihood that residual heat is present in the turbine engine sufficient to cause a thermal gradient capable of forming thermal rotor bow, and, if the aircraft is not in flight, then, responsive to the feedback, actuating a starter motor of the turbine engine using a flow of air from an auxiliary power unit, wherein the feedback comprises a running time of the turbine engine being greater than a predetermined time threshold. The Office cites to Skelton [0011], [0025], [0026], [0028], and [0036], as allegedly disclosing a method of cooling a turbine engine, wherein the feedback is a running time of the turbine engine greater than a predetermined time threshold. Contrary to the Office's contention, Skelton and Francisco both fail to disclose or even suggest at least the aforementioned features of claim 1. 
Skelton provides for cooling a bearing assembly supporting a rotor stage of a gas turbine engine after engine shutdown.   [0010]. Skelton utilizes a cooling cycle calculator 36 that relies on a correlation between the temperature of the turbine duct 24 at engine shutdown (Tshutdown), the rotor disc/stage temperature, and the expected peak bearing temperature (Tbearing), to determine a required number of cooling cycles to be performed by the engine 10. See   [0029]-[0035]. As disclosed in Skelton, the starter motor 26 is operable to perform the number of cooling cycles calculated by the cooling cycle calculator 36. See   [0029]. However, a review of Skelton did not reveal one mention of actuating a starter motor of the turbine engine responsive to feedback comprising a running time of the turbine engine being greater than a predetermined time threshold. Indeed, the cooling cycle calculator 36 in Skelton is based on a correlation between Tshutdown and Tbeanng, which fails to teach or even suggest a predetermined time threshold, let alone actuating a starter motor responsive to a running time of the turbine engine being greater than a predetermined time threshold. 
The Office contends that "the act of receiving feedback of the engine shutting down allegedly is a direct indication that the engine has been running for at least some amount of time and thus allegedly meets the bounds of the claim." However, the Office has not pointed to anything in Skelton that teaches or even suggests a predetermined time threshold. Instead, the Office turns to Books,    [0031] and [0035] for allegedly evidencing that "run time and engine temperature are inherently linked/indicative of one another." However, the mere relationship between run time and engine temperature fails to teach or even suggest actuating a starter motor of a turbine engine responsive to feedback that comprises a running time of the turbine engine being greater than a predetermined time threshold. Consequently, the Office's reliance on Books fails to remedy the deficiencies in Skelton. 
Books provides a stop/module that allows an engine to automatically stop and restart, such as when a vehicle is stopped at a stop sign, in a drive through, or in stop-and-go traffic. As disclosed in Books, the stop/start module 158 is structured to enable the stop/start feature of the engine 111 (e.g., permit shutting off the engine 111 is response to a stopping event, etc.) or to disable the stop/start feature of the engine 111 (e.g., inhibit shutting off the engine 111 is response to a stopping event, etc.) based on the operation data and various operating parameters.   [0039]. The operating data include the charge level of the battery system 124, the temperature of the exhaust aftertreatment system 122, the operating temperature of the engine 111, an actual stop ratio, a distance traveled, and speed between subsequent stopping events. Id. The operating parameters include the charge threshold, the operating temperature range of the engine 111, the exhaust aftertreatment system temperature threshold, a target/predetermined stop ratio, a distance threshold, and a speed threshold. Id. Books discloses at   [0035] that if the engine has been run at a high power output above a threshold power level for a duration of time such that the engine temperature exceeds the maximum engine temperature threshold, the stop/start feature may be prohibited from being implemented in order to prevent damage to the engine. Books further discloses at   [0035] that if the engine has thereafter been run below the threshold power level to stabilize the engine temperature below the maximum engine temperature threshold, the stop/start feature may be implemented if other inhibiting conditions are not present. However, a review of Books did not reveal one mention of actuating a starter motor of a turbine engine responsive to feedback comprising a running time of the turbine engine greater than a predetermined time threshold. Consequently, even when considered in view of Books, Skelton fails to disclose or even suggest at least the aforementioned features of claim 1. 
As a second example, the cited references fail to disclose or even suggest the feature: 
determining a resonant rotational speed of the turbine engine based on a vibratory response, and continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed that is less than the resonant rotational speed such that residual heat is exhausted from the turbine engine, as recited in claim 1. The Office acknowledges that Skelton fails to teach "determining a rotor speed based on a vibratory response feedback, and wherein the continuously or intermittently rotating a rotor assembly of the turbine engine ... is done at a rotor speed based on a vibratory response feedback." Instead, the Office relies on Southwick,    [0005]-[0009], [0015], and [0020], for allegedly teaching "determining a rotor speed based on a vibratory response feedback and rotating a turbine engine based on a vibratory response feedback." 
Southwick proposes to automatically adjust a rotational speed of a component of the gas turbine engine in order to attempt to reduce the vibrations to within predefined vibration limits. However, a review of Southwick did not reveal one mention of determining a resonant rotational speed of the turbine engine based on a vibratory response, nor continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed that is less than the resonant rotational speed such that residual heat is exhausted from the turbine engine, as recited in claim 1. 
The Office also acknowledges that Skelton fails to teach "a resonant rotational speed," and instead turns to Payne,    [0058], [0059], [0100]-[0102], and [0107], for allegedly teaching "a system for controlling wherein the rotor speed is less than a resonant rotational speed." Payne pertains to controlling the dynamic excitation of variable fluidfoils by changing the angular orientation of the fluidfoils. See, e.g.,    [0001] and [0004]. As disclosed in Payne, such dynamic excitations may be vibrations or flutter resonance.   [0058]. Payne discloses that when dynamic excitations are detected in a stator vane, an angular orientation of the stator vane may be modified to "nudge" the stator vane away from the condition.   [0107]. However, a review of Payne did not reveal one mention of determining a resonant rotational speed of the turbine engine based on a vibratory response, nor continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed that is less than the resonant rotational speed such that residual heat is exhausted from the turbine engine, as recited in claim 1. 
The Office contends that Payne is cited for its alleged teaching that "the resonant rotational speed is an undesirable speed that could cause damage to the engine." Office Action, page 6, lines 6-14. However, a review of Payne did not reveal one mention of this contended teaching. Indeed, dynamic excitation caused by vibrations or flutter resonance does not equate to a resonant rotational speed being an undesirable speed, as relied upon by the Office. Additionally, changing an angular orientation of a stator vane to "nudge" the stator vane away from a dynamic excitation condition does not equate to rotating a turbine engine at a rotor speed that is less than the resonant rotational speed as recited in claim 1 
Consequently, even when considered in view of Southwick and/or Payne, the combination of Skelton and Books fails to disclose or even suggest at least the aforementioned features of claim 

The examiner respectfully disagrees. With respect to applicant’s arguments that:

As a first example, the cited references fail to disclose or even suggest at least the feature: obtaining feedback indicating a likelihood that residual heat is present in the turbine engine sufficient to cause a thermal gradient capable of forming thermal rotor bow, and, if the aircraft is not in flight, then, responsive to the feedback, actuating a starter motor of the turbine engine using a flow of air from an auxiliary power unit, wherein the feedback comprises a running time of the turbine engine being greater than a predetermined time threshold. The Office cites to Skelton [0011], [0025], [0026], [0028], and [0036], as allegedly disclosing a method of cooling a turbine engine, wherein the feedback is a running time of the turbine engine greater than a predetermined time threshold. Contrary to the Office's contention, Skelton and Francisco both fail to disclose or even suggest at least the aforementioned features of claim 1. 

It is noted that several of the limitations applicant is arguing are taught by the previously cited combination. As was previously shown the cited art teaches obtaining feedback (Skelton ¶[29]) indicating a likelihood that residual heat is present in the turbine engine (Skelton ¶[29]) sufficient to cause a thermal gradient capable of forming thermal rotor bow (Skelton ¶[11, 25-26, 28, 29, 36]), and, if the aircraft is not in flight (Ostrom ¶[25]), then, responsive to the feedback, actuating a starter motor (Skelton Fig. 1 element 26 ¶[25-26, 29]) of the turbine engine using a flow of air from an auxiliary power unit (Nesdill Abstract, ¶[5, 13, 27]), 
The final element of: “wherein the feedback comprises a running time of the turbine engine being greater than a predetermined time threshold” is a newly amended feature not previously presented. It is noted that applicant’s statement that “The Office cites to Skelton…, as allegedly disclosing a method of cooling a turbine engine, wherein the feedback is a running time of the turbine engine greater than a predetermined time threshold” is incorrect as this feature was not previously present and thus no such assertion could have been made. Previously applicant’s claims read “an indication of the running time” and “a predetermined threshold.” As was explained to applicant, the language previously used did not require a running time or a time threshold but rather “an indication” of the running time and any threshold used to determine when to start dissipating heat from the turbine.  When broadly interpreted, the temperature feedback of Skelton did read on an “indication of running time” (temperature and running time are directly related as was demonstrated in the teachings of Books) and was being compared to a threshold hence the limitation was met. The current limitations of “wherein the feedback is a running time of the turbine engine greater than a predetermined time threshold” is a new amendment and was not previously presented. Furthermore, although applicant’s amendment does overcome the previous rejection, it does not overcome the previously cited art. The previously cited art has been reinterpreted and deemed to anticipate this feature and the rejection updated to reflect this. This will be further elaborated on below.
With respect to Skelton and Books applicant argued:
…However, a review of Skelton did not reveal one mention of actuating a starter motor of the turbine engine responsive to feedback comprising a running time of the turbine engine being greater than a predetermined time threshold. Indeed, the cooling cycle calculator 36 in Skelton is based on a correlation between Tshutdown and Tbeanng, which fails to teach or even suggest a predetermined time threshold, let alone actuating a starter motor responsive to a running time of the turbine engine being greater than a predetermined time threshold. 
The Office contends that "the act of receiving feedback of the engine shutting down allegedly is a direct indication that the engine has been running for at least some amount of time and thus allegedly meets the bounds of the claim." However, the Office has not pointed to anything in Skelton that teaches or even suggests a predetermined time threshold. Instead, the Office turns to Books,    [0031] and [0035] for allegedly evidencing that "run time and engine temperature are inherently linked/indicative of one another." However, the mere relationship between run time and engine temperature fails to teach or even suggest actuating a starter motor of a turbine engine responsive to feedback that comprises a running time of the turbine engine being greater than a predetermined time threshold. Consequently, the Office's reliance on Books fails to remedy the deficiencies in Skelton. 
Books provides a stop/module that allows an engine to automatically stop and restart, such as when a vehicle is stopped at a stop sign, in a drive through, or in stop-and-go traffic. As disclosed in Books, the stop/start module 158 is structured to enable the stop/start feature of the engine 111 (e.g., permit shutting off the engine 111 is response to a stopping event, etc.) or to disable the stop/start feature of the engine 111 (e.g., inhibit shutting off the engine 111 is response to a stopping event, etc.) based on the operation data and various operating parameters.   [0039]. The operating data include the charge level of the battery system 124, the temperature of the exhaust aftertreatment system 122, the operating temperature of the engine 111, an actual stop ratio, a distance traveled, and speed between subsequent stopping events. Id. The operating parameters include the charge threshold, the operating temperature range of the engine 111, the exhaust aftertreatment system temperature threshold, a target/predetermined stop ratio, a distance threshold, and a speed threshold. Id. Books discloses at   [0035] that if the engine has been run at a high power output above a threshold power level for a duration of time such that the engine temperature exceeds the maximum engine temperature threshold, the stop/start feature may be prohibited from being implemented in order to prevent damage to the engine. Books further discloses at   [0035] that if the engine has thereafter been run below the threshold power level to stabilize the engine temperature below the maximum engine temperature threshold, the stop/start feature may be implemented if other inhibiting conditions are not present. However, a review of Books did not reveal one mention of actuating a starter motor of a turbine engine responsive to feedback comprising a running time of the turbine engine greater than a predetermined time threshold. Consequently, even when considered in view of Books, Skelton fails to disclose or even suggest at least the aforementioned features of claim 1. 

As an initial note, all features which are not directly related to the limitation of: “obtaining feedback…, wherein the feedback comprises a running time of the turbine engine being greater than a predetermined time threshold” have already been addressed above and shown to be taught by the cited prior art. While it is acknowledged that there is no explicit teaching of “a running time of the turbine engine being greater than a predetermined time threshold” which in turn is used to control when heat is dissipated in Skelton or Books, this feature is still rendered obvious by the teaching of Skelton and Books.
Skelton teaches obtaining feedback indicating a likelihood that residual heat is present in the turbine engine sufficient to cause a thermal gradient capable of forming thermal rotor bow, (Skelton ¶[29]) and comparing that feedback to a threshold to determine when to rotate/dissipate heat within the turbine engine (Skelton ¶[29]) however, the feedback and threshold that are taught by Skelton are based on temperature. Skelton does not teach “obtaining feedback indicating a likelihood that residual heat is present in the turbine engine sufficient to cause a thermal gradient capable of forming thermal rotor bow, wherein the feedback comprises a running time of the turbine engine being greater than a predetermined time threshold (note: specifically the “running time” and the “time threshold”).” However this feature would be an obvious modification to the teachings of Skelton in view of the teachings of Books. More specifically, it is old and well known that the temperature of an engine and the running time of said engine are directly correlated to one another specifically, as an engine is running it becomes hotter and the longer it runs the hotter it becomes up until a point. Evidence of this old and well known relationship as well as how to use engine running time to determine the temperature is taught by Books (US 2018/0306158). Specifically Books ¶[31, 35] are reproduced below:
[0031] In another embodiment, the engine module 155 is structured to determine whether the engine temperature has stabilized above a minimum engine temperature threshold based on a total engine run time since starting the engine 111. For example, the controller 150 via the engine module 155 may determine the engine temperature (e.g., via algorithms, estimations, look-up tables, etc.) based on the run time of the engine 111 and other internal/external characteristics (e.g., ambient temperature, engine speed, power output, etc.).
[0035] In some embodiments, the engine module 155 is structured to determine whether the engine temperature has stabilized below the maximum engine temperature threshold (e.g., via algorithms, estimations, look-up tables, etc.) based on a total engine run time of the engine 111 since dropping below a threshold power level. For example, the engine 111 may be run at a high power output above the threshold power level for a duration of time such that the engine temperature exceeds the maximum engine temperature threshold. This may prohibit the stop/start feature from being implemented in order to prevent damage to the engine 111 (e.g., from heat-soak, etc.). As such, based on the total run time of the engine 111 below the threshold power level, the engine temperature may stabilize below the maximum engine temperature threshold, facilitating the implementation of the stop/start feature (e.g., if other inhibiting conditions are not present or activated, etc.).

This teaching of Books directly acknowledges the relationship between run time and temperature within an engine and also teaches how one could calculate/obtain the temperature of an engine based on its run time. It should be noted that Books is only relied upon for the teaching of this relationship between engine run time and engine temperature and that one of ordinary skill in the art could calculate temperature from run time and not for any other features claimed within the application. Furthermore, it will also be appreciated that although Books is drawn to a regular engine and not a turbine engine, regular engines and turbine engines are comparable devices and one of ordinary skill in the art would recognize that the teachings of determining the temperature of an engine taught by Books would be equally applicable to turbine engines and would instantly know and understand how to apply it to a turbine engine. 
Therefore one of ordinary skill in the art would recognize that it would be obvious to modify the teachings of Skelton wherein the feedback that comprises a temperature of the turbine engine being greater than a predetermined temperature such that the feedback instead comprises a running time of the turbine engine being greater than a predetermined time threshold because the prior art directly teaches that temperature of an engine can be calculated from the running time of the engine and such a modification would improve the system by enabling the system to use a time sensor as an alternative to determining when the turbine engine needs to be cooled thereby enabling increased functionality of the system. 

With respect to Southwick applicant argued:
As a second example, the cited references fail to disclose or even suggest the feature: 
determining a resonant rotational speed of the turbine engine based on a vibratory response, and continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed that is less than the resonant rotational speed such that residual heat is exhausted from the turbine engine, as recited in claim 1. The Office acknowledges that Skelton fails to teach "determining a rotor speed based on a vibratory response feedback, and wherein the continuously or intermittently rotating a rotor assembly of the turbine engine ... is done at a rotor speed based on a vibratory response feedback." Instead, the Office relies on Southwick,    [0005]-[0009], [0015], and [0020], for allegedly teaching "determining a rotor speed based on a vibratory response feedback and rotating a turbine engine based on a vibratory response feedback." 
Southwick proposes to automatically adjust a rotational speed of a component of the gas turbine engine in order to attempt to reduce the vibrations to within predefined vibration limits. However, a review of Southwick did not reveal one mention of determining a resonant rotational speed of the turbine engine based on a vibratory response, nor continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed that is less than the resonant rotational speed such that residual heat is exhausted from the turbine engine, as recited in claim 1. 

Applicant’s arguments appear to be a piecemeal analysis of the references. Specifically with respect to Southwick applicant argued: “However, a review of Southwick did not reveal one mention of determining a resonant rotational speed of the turbine engine based on a vibratory response, nor continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed that is less than the resonant rotational speed such that residual heat is exhausted from the turbine engine.” It is noted that Southwick was never relied upon for teaching any of the features which applicant is arguing. Skelton was relied upon for the teachings of “continuously or intermittently rotating a rotor assembly of the turbine engine such that residual heat is exhausted from the turbine engine” whereas the combination of Southwick and Payne was relied upon for teachings related to the “a resonant rotational speed.” Instead Southwick was relied upon for the teaching of controlling the rotation speed of the turbine based on vibratory feedback in order to protect the turbine from damage which was applied to the teaching of rotating of the turbine for heat dissipation as taught by Skelton. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The Office also acknowledges that Skelton fails to teach "a resonant rotational speed," and instead turns to Payne,    [0058], [0059], [0100]-[0102], and [0107], for allegedly teaching "a system for controlling wherein the rotor speed is less than a resonant rotational speed." Payne pertains to controlling the dynamic excitation of variable fluidfoils by changing the angular orientation of the fluidfoils. See, e.g.,    [0001] and [0004]. As disclosed in Payne, such dynamic excitations may be vibrations or flutter resonance.   [0058]. Payne discloses that when dynamic excitations are detected in a stator vane, an angular orientation of the stator vane may be modified to "nudge" the stator vane away from the condition.   [0107]. However, a review of Payne did not reveal one mention of determining a resonant rotational speed of the turbine engine based on a vibratory response, nor continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed that is less than the resonant rotational speed such that residual heat is exhausted from the turbine engine, as recited in claim 1. 
The Office contends that Payne is cited for its alleged teaching that "the resonant rotational speed is an undesirable speed that could cause damage to the engine." Office Action, page 6, lines 6-14. However, a review of Payne did not reveal one mention of this contended teaching. Indeed, dynamic excitation caused by vibrations or flutter resonance does not equate to a resonant rotational speed being an undesirable speed, as relied upon by the Office. Additionally, changing an angular orientation of a stator vane to "nudge" the stator vane away from a dynamic excitation condition does not equate to rotating a turbine engine at a rotor speed that is less than the resonant rotational speed as recited in claim 1 
Consequently, even when considered in view of Southwick and/or Payne, the combination of Skelton and Books fails to disclose or even suggest at least the aforementioned features of claim 

The examiner respectfully disagrees. It is noted that Applicant defines resonant rotational speed in ¶[26] of their specification as:
As used herein, “resonant rotational speed” refers to a single rotational speed or a range of rotational speeds of the turbine engine that causes high dynamic vibration or displacement in the presence of a rotor imbalance such as thermal rotor bow. Moreover, starter motor 38 is actuatable for one or more motoring cycles between engine shutdown and restart to reduce unnecessary wear on starter motor 38. In addition, the rotors can be positioned in different resting orientations after each motoring cycle to reduce rotor bow formation in a single orientation.

The cited sections of Payne disclose trying to avoid damaging “resonant vibrations” which could result in damage to the turbine engine. This teaching of the damaging impact of “resonant vibrations” in view of Southwick’s teaching of controlling the rotation speed of the turbine engine in order to prevent vibrations that can damage the engine anticipates the limitation in question. More specifically, one of ordinary skill in the art would recognize that in view of the teachings of the Payne wherein resonance vibrations are disclosed as being damaging (Payne ¶[59] explicitly states that “resonant vibrations” are a “damaging condition”) in view of the teachings of Southwick which controls the speed of an engine to prevent damage from vibrations, one of ordinary skill in the art would instantly conclude that the resonance speed of the engine (defined as the speed that causes these undesirable vibrations) could cause damage to the engine and should be avoided and therefore anticipates the claim. 
All arguments not explicitly addressed above have been considered but do not bring up any additional points not already addressed above.
As previously noted, since applicant’s amendments did overcome the previous rejection, the previous rejection has been withdrawn however the prior art has been reinterpreted and it has been determined that applicant’s amendment did not overcome a reinterpretation of the prior art. The rejection has been updated to reflect that. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton (US 2008/0245051) in view of Books (US 2018/0306158), Nesdill (US 2015/0167553), Ostrom (US 2003/0191565), Southwick (US 2009/0110541), and Payne (US 2014/0147245).
With respect to claim 1, Skelton teaches a method of shutting down and cooling a turbine engine, said method comprising: 
shutting off a flow of fuel (Skelton ¶[3-5, 29]) to a combustor assembly of a turbine engine (Skelton Fig. 1 ¶[20]) in response to a full stop command (Skelton ¶[3-5, 29]) such that a rotational speed of the turbine engine decreases (Skelton Abstract, ¶[3-4, 29]);  
obtaining feedback (Skelton ¶[29] temperature) indicating a likelihood that residual heat is present in the turbine engine (Skelton ¶[29]) sufficient to cause a thermal gradient capable of forming thermal rotor bow (Skelton ¶[11, 25-26, 28, 29, 36]) wherein the feedback comprises a temperature (Skelton ¶[29]) of the turbine engine greater than a predetermined threshold (Skelton ¶[29]);
responsive to the feedback, actuating a starter motor (Skelton Fig. 1 element 26 ¶[25-26, 29]) of the turbine engine either as the rotational speed of the turbine engine decreases or at a preset time after the turbine engine receives the full stop command (Skelton Abstract, ¶[3-4, 25-26, 29]), and 
continuously or intermittently rotating (Skelton ¶[29, 31, 43]) a rotor assembly of the turbine engine using a drive shaft (Skelton ¶[29, 31, 43]) coupled to the starter motor (Skelton ¶[29, 31, 43]) to motor the turbine engine such that residual heat is exhausted from the turbine engine (Skelton ¶[29, 31, 43]).
Although Skelton does teach obtaining feedback indicating a likelihood that residual heat is present in the turbine engine sufficient to cause a thermal gradient capable of forming thermal rotor bow, (Skelton ¶[11, 25-26, 28, 29, 36]) and comparing that feedback to a threshold to determine when to rotate/cool the turbine engine (Skelton ¶[29]) the feedback that is taught by Skelton is temperature. Skelton does not teach wherein the feedback comprises a running time of the turbine engine being greater than a predetermined time threshold (note: specifically the “running time” and the “time threshold”). However this feature would be an obvious modification to the teachings of Skelton in view of the teachings of Books. More specifically, it is old and well known that the temperature of an engine and the running time of said engine are directly correlated to one another specifically, as an engine is running it becomes hotter and the longer it runs the hotter it becomes up until a point. Evidence of this old and well known relationship as well as how to use engine running time to determine the temperature is taught by Books (US 2018/0306158). Specifically Books ¶[31, 35] are reproduced below:
[0031] In another embodiment, the engine module 155 is structured to determine whether the engine temperature has stabilized above a minimum engine temperature threshold based on a total engine run time since starting the engine 111. For example, the controller 150 via the engine module 155 may determine the engine temperature (e.g., via algorithms, estimations, look-up tables, etc.) based on the run time of the engine 111 and other internal/external characteristics (e.g., ambient temperature, engine speed, power output, etc.).
[0035] In some embodiments, the engine module 155 is structured to determine whether the engine temperature has stabilized below the maximum engine temperature threshold (e.g., via algorithms, estimations, look-up tables, etc.) based on a total engine run time of the engine 111 since dropping below a threshold power level. For example, the engine 111 may be run at a high power output above the threshold power level for a duration of time such that the engine temperature exceeds the maximum engine temperature threshold. This may prohibit the stop/start feature from being implemented in order to prevent damage to the engine 111 (e.g., from heat-soak, etc.). As such, based on the total run time of the engine 111 below the threshold power level, the engine temperature may stabilize below the maximum engine temperature threshold, facilitating the implementation of the stop/start feature (e.g., if other inhibiting conditions are not present or activated, etc.).

This teaching of Books directly acknowledges the relationship between run time and temperature within an engine and also teaches how one could calculate/obtain the temperature of an engine based on its run time. It should be noted that Books is only relied upon for the teaching of this relationship between engine run time and engine temperature and that one of ordinary skill in the art could calculate temperature from run time and not for any other features claimed within the application. Furthermore, it will also be appreciated that although Books is drawn to a regular engine and not a turbine engine, regular engines and turbine engines are comparable devices and one of ordinary skill in the art would recognize that the teachings of determining the temperature of an engine taught by Books would be equally applicable to turbine engines and would instantly know and understand how to apply it to a turbine engine. 
Therefore one of ordinary skill in the art would recognize that it would be obvious to modify the teachings of Skelton wherein the feedback that comprises a temperature of the turbine engine being greater than a predetermined temperature such that the feedback instead comprises a running time of the turbine engine being greater than a predetermined time threshold because the prior art directly teaches that temperature of an engine can be calculated from the running time of the engine and such a modification would improve the system by enabling the system to use a time sensor as an alternative to determining when the turbine engine needs to be cooled thereby enabling increased functionality of the system. 
Although Skelton teaches that the starter motor (Skelton Fig. 1 element 26 ¶[25-26, 29]) is actuated such that residual heat is exhausted from the turbine engine (Skelton ¶[29]) Skelton does not explicitly state that it is actuated using a flow of air from an auxiliary power unit.
Nesdill teaches a method of actuating a starter motor using a flow of air from an auxiliary power unit (Nesdill Abstract, ¶[5, 13, 27]).
Thus as shown above Skelton teaches a base invention of actuating a starter motor in a turbine engine system and Nesdill teaches actuating a starter motor using a flow of air from an auxiliary power unit. These two references are analogous to one another because both are drawn to turbine engine control. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Skelton to apply the teachings of Nesdill because the teaching of actuating a starter motor using a flow of air from an auxiliary power unit taught by Nesdill was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of actuating a starter motor in a turbine engine system taught by Skelton to yield the advantage of providing an additional backup option therefore making the system more reliable and the results would have been predictable to one of ordinary skill in the art.
With respect to the limitation of “determining a flight status of an aircraft attached to the turbine engine and if the aircraft is not in flight performing the cooling of the turbine engine ensuring no response feedback if the aircraft is in flight” although not explicitly stated this would appear to be an obvious modification to Skelton. Specifically the instant invention is drawn to removing residual heat from an engine during shutdown. It is quite clear that this is not a method meant to be performed while in the air as the method involves turning the engines on and off to dispel heat (planes in flight must be carefully controlled). Preventing the method from being performed while in flight by including an additional failsafe would be simple common sense as a safety feature.
As further evidence of this applicant has been provided with Ostrom (US 2003/0191565). Ostrom is a system for controlling the operation of aircraft engines specifically in regards to malfunctions. Ostrom ¶[25] details how the system can monitor the flight status of an aircraft and will only perform certain actions while the plane is grounded (ie engine shutoff actions). Although not directly related to the “residual heat removing” art the method taught by Ostrom is still applicable to the instant applications as both are drawn to systems which want to control the engine in a specific way not related to flight operations. It has been recognized that applying a known technique to a known device ready for improvement to yield predictable results if obvious. Therefore limitations in question would have been obvious in view of the teachings of Ostrom because the method of checking the flight status of an aircraft and only performing engine maintenance related to non-flight operations involving shutting down the engines was recognized as part of the ordinary capabilities of one skilled in the art and would improve safety by avoiding a potentially dangerous control operation while in flight.
Although Skelton does teach continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted from the turbine engine (Skelton ¶[29, 31, 43]), Skelton does not clearly teach determining a rotor speed based on a vibratory response feedback; and wherein the continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted from the turbine engine is done at a rotor speed based on a vibratory response feedback.
Southwick teaches determining a rotor speed based on a vibratory response feedback; and rotating a turbine engine wherein the rotor speed based on a vibratory response feedback. (Southwick Abstract At least ¶[5-9, 15, 20]). Specifically Southwick discloses that this is done to protect the turbine engine from damage from vibrations.
Thus as shown above Skelton teaches a base invention of a system for dissipating residual heat by rotating a turbine. Southwick teaches a technique of setting and controlling the rotation speed of a turbine based on vibratory feedback to protect the turbine applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Southwick to the base invention of Skelton since it would have resulted in the predictable result of setting and controlling the rotation speed of a turbine based on vibratory feedback to protect the turbine and would have improved the system by reducing the potential damage caused by excessive vibrations. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Skelton to apply the technique from the teachings of Southwick because the technique taught by Southwick of controlling the engine speed based on vibratory feedback was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Skelton to yield a system that better protects itself from damage caused by vibrations and the results would have been predictable to one of ordinary skill in the art.
Although Skelton as modified by Southwick teaches continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted (Skelton ¶[29, 31, 43]) and determining a rotor speed of the turbine engine based on a vibratory response and continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed (Southwick Abstract At least ¶[5-9, 15, 20]) the combination does not explicitly recite a “resonant rotational speed” or controlling the rotor speed such that is less than the resonant rotational speed. It is noted that applicant defines a resonant rotational speed in ¶[26] of their specification as:
¶[26] As used herein, “resonant rotational speed” refers to a single rotational speed or a range of rotational speeds of the turbine engine that causes high dynamic vibration or displacement in the presence of a rotor imbalance such as thermal rotor bow. Moreover, starter motor 38 is actuatable for one or more motoring cycles between engine shutdown and restart to reduce unnecessary wear on starter motor 38. In addition, the rotors can be positioned in different resting orientations after each motoring cycle to reduce rotor bow formation in a single orientation.

“a single rotational speed or a range of rotational speeds of the turbine engine that causes high dynamic vibration” would appear to be identical to the typed of vibrations that Southwick is trying to protect the engine from and thus it would appear that this limitation is anticipated by Southwick. However, assuming arguendo that it is no, applicant has been provided with Payne.
Payne teaches a system for controlling wherein the rotor speed is less than a resonant rotational speed (Payne ¶[58-59, 100-102, 107]). More specifically Payne recognizes that resonance vibrations occurring are a “damaging condition” (Payne ¶[59]) which are desirable to avoid. As is explained in applicant’s specification, the resonant rotational speed is the speed wherein these high dynamic vibration/ resonance vibrations are caused (instant application ¶[26]). As such one of ordinary skill in the art would recognize that it would be desirable to avoid these dangerous speeds (resonant rotational speed) which can cause resonance vibrations and damage to the engine. 
Thus in the case of the claimed subject matter in question and the cited reference, as shown above Payne teaches that resonance vibrations resulting from a resonance speed are dangerous and should be avoided. One of ordinary skill in the art would have recognized that this teaching could be applied to the previous combination of Skelton as modified by Southwick wherein the speed of a turbine is controlled to avoid speeds resulting in damaging vibrations in order to yield a system that determines a resonant rotational speed and controls the rotor speed such that is less than the resonant rotational speed to avoid this dangerous situation. There is a clear expectation of success because Skelton as modified by Southwick already recognized limiting the speed of the engine and taking into account the resonant rotational speed would just be adding another constraint to consider when controlling the engine speed. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Skelton to include the teachings of Payne because a person of ordinary skill in the art would have recognized that preventing a resonant rotational speed from occurring would prevent damage to the engine and would have been a reasonable expectation of success in doing so.

With respect to claim 8 Skelton teaches a turbine engine comprising:
a starter motor (Skelton Fig. 1 element 26 ¶[25-26, 29]); and 
a full authority digital engine control (FADEC) system coupled in communication with said starter motor (Skelton Fig. 2 element 36 ¶[29]), said FADEC system configured to perform a method of shutting down and cooling a turbine engine (Skelton Abstract, ¶[3-4, 29])), the method comprising:
shutting off a flow of fuel (Skelton ¶[3-5, 29]) to a combustor assembly of a turbine engine (Skelton Fig. 1 ¶[20]) in response to a full stop command (Skelton ¶[3-5, 29]) such that a rotational speed of the turbine engine decreases (Skelton Abstract, ¶[3-4, 29]);  
obtaining feedback (Skelton ¶[29] temperature) indicating a likelihood that residual heat is present in the turbine engine (Skelton ¶[29]) sufficient to cause a thermal gradient capable of forming thermal rotor bow (Skelton ¶[11, 25-26, 28, 29, 36]) wherein the feedback comprises a temperature (Skelton ¶[29]) of the turbine engine greater than a predetermined threshold (Skelton ¶[29]);
responsive to the feedback, actuating a starter motor (Skelton Fig. 1 element 26 ¶[25-26, 29]) of the turbine engine either as the rotational speed of the turbine engine decreases or at a preset time after the turbine engine receives the full stop command (Skelton Abstract, ¶[3-4, 25-26, 29]), and 
continuously or intermittently rotating (Skelton ¶[29, 31, 43]) a rotor assembly of the turbine engine using a drive shaft (Skelton ¶[29, 31, 43]) coupled to the starter motor (Skelton ¶[29, 31, 43]) to motor the turbine engine such that residual heat is exhausted from the turbine engine (Skelton ¶[29, 31, 43]).
Although Skelton does teach obtaining feedback indicating a likelihood that residual heat is present in the turbine engine sufficient to cause a thermal gradient capable of forming thermal rotor bow, (Skelton ¶[11, 25-26, 28, 29, 36]) and comparing that feedback to a threshold to determine when to rotate/cool the turbine engine (Skelton ¶[29]) the feedback that is taught by Skelton is temperature. Skelton does not teach wherein the feedback comprises a running time of the turbine engine being greater than a predetermined time threshold (note: specifically the “running time” and the “time threshold”). However this feature would be an obvious modification to the teachings of Skelton in view of the teachings of Books. More specifically, it is old and well known that the temperature of an engine and the running time of said engine are directly correlated to one another specifically, as an engine is running it becomes hotter and the longer it runs the hotter it becomes up until a point. Evidence of this old and well known relationship as well as how to use engine running time to determine the temperature is taught by Books (US 2018/0306158). Specifically Books ¶[31, 35] are reproduced below:
[0031] In another embodiment, the engine module 155 is structured to determine whether the engine temperature has stabilized above a minimum engine temperature threshold based on a total engine run time since starting the engine 111. For example, the controller 150 via the engine module 155 may determine the engine temperature (e.g., via algorithms, estimations, look-up tables, etc.) based on the run time of the engine 111 and other internal/external characteristics (e.g., ambient temperature, engine speed, power output, etc.).
[0035] In some embodiments, the engine module 155 is structured to determine whether the engine temperature has stabilized below the maximum engine temperature threshold (e.g., via algorithms, estimations, look-up tables, etc.) based on a total engine run time of the engine 111 since dropping below a threshold power level. For example, the engine 111 may be run at a high power output above the threshold power level for a duration of time such that the engine temperature exceeds the maximum engine temperature threshold. This may prohibit the stop/start feature from being implemented in order to prevent damage to the engine 111 (e.g., from heat-soak, etc.). As such, based on the total run time of the engine 111 below the threshold power level, the engine temperature may stabilize below the maximum engine temperature threshold, facilitating the implementation of the stop/start feature (e.g., if other inhibiting conditions are not present or activated, etc.).

This teaching of Books directly acknowledges the relationship between run time and temperature within an engine and also teaches how one could calculate/obtain the temperature of an engine based on its run time. It should be noted that Books is only relied upon for the teaching of this relationship between engine run time and engine temperature and that one of ordinary skill in the art could calculate temperature from run time and not for any other features claimed within the application. Furthermore, it will also be appreciated that although Books is drawn to a regular engine and not a turbine engine, regular engines and turbine engines are comparable devices and one of ordinary skill in the art would recognize that the teachings of determining the temperature of an engine taught by Books would be equally applicable to turbine engines and would instantly know and understand how to apply it to a turbine engine. 
Therefore one of ordinary skill in the art would recognize that it would be obvious to modify the teachings of Skelton wherein the feedback that comprises a temperature of the turbine engine being greater than a predetermined temperature such that the feedback instead comprises a running time of the turbine engine being greater than a predetermined time threshold because the prior art directly teaches that temperature of an engine can be calculated from the running time of the engine and such a modification would improve the system by enabling the system to use a time sensor as an alternative to determining when the turbine engine needs to be cooled thereby enabling increased functionality of the system. 
Although Skelton teaches that the starter motor (Skelton Fig. 1 element 26 ¶[25-26, 29]) is actuated such that residual heat is exhausted from the turbine engine (Skelton ¶[29]) Skelton does not explicitly state that it is actuated using a flow of air from an auxiliary power unit.
Nesdill teaches a method of actuating a starter motor using a flow of air from an auxiliary power unit (Nesdill Abstract, ¶[5, 13, 27]).
Thus as shown above Skelton teaches a base invention of actuating a starter motor in a turbine engine system and Nesdill teaches actuating a starter motor using a flow of air from an auxiliary power unit. These two references are analogous to one another because both are drawn to turbine engine control. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Skelton to apply the teachings of Nesdill because the teaching of actuating a starter motor using a flow of air from an auxiliary power unit taught by Nesdill was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of actuating a starter motor in a turbine engine system taught by Skelton to yield the advantage of providing an additional backup option therefore making the system more reliable and the results would have been predictable to one of ordinary skill in the art.
With respect to the limitation of “determining a flight status of an aircraft attached to the turbine engine and if the aircraft is not in flight performing the cooling of the turbine engine ensuring no response feedback if the aircraft is in flight” although not explicitly stated this would appear to be an obvious modification to Skelton. Specifically the instant invention is drawn to removing residual heat from an engine during shutdown. It is quite clear that this is not a method meant to be performed while in the air as the method involves turning the engines on and off to dispel heat (planes in flight must be carefully controlled). Preventing the method from being performed while in flight by including an additional failsafe would be simple common sense as a safety feature.
As further evidence of this applicant has been provided with Ostrom (US 2003/0191565). Ostrom is a system for controlling the operation of aircraft engines specifically in regards to malfunctions. Ostrom ¶[25] details how the system can monitor the flight status of an aircraft and will only perform certain actions while the plane is grounded (ie engine shutoff actions). Although not directly related to the “residual heat removing” art the method taught by Ostrom is still applicable to the instant applications as both are drawn to systems which want to control the engine in a specific way not related to flight operations. It has been recognized that applying a known technique to a known device ready for improvement to yield predictable results if obvious. Therefore limitations in question would have been obvious in view of the teachings of Ostrom because the method of checking the flight status of an aircraft and only performing engine maintenance related to non-flight operations involving shutting down the engines was recognized as part of the ordinary capabilities of one skilled in the art and would improve safety by avoiding a potentially dangerous control operation while in flight.
Although Skelton does teach continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted from the turbine engine (Skelton ¶[29, 31, 43]), Skelton does not clearly teach determining a rotor speed based on a vibratory response feedback; and wherein the continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted from the turbine engine is done at a rotor speed based on a vibratory response feedback.
Southwick teaches determining a rotor speed based on a vibratory response feedback; and rotating a turbine engine wherein the rotor speed based on a vibratory response feedback. (Southwick Abstract At least ¶[5-9, 15, 20]). Specifically Southwick discloses that this is done to protect the turbine engine from damage from vibrations.
Thus as shown above Skelton teaches a base invention of a system for dissipating residual heat by rotating a turbine. Southwick teaches a technique of setting and controlling the rotation speed of a turbine based on vibratory feedback to protect the turbine applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Southwick to the base invention of Skelton since it would have resulted in the predictable result of setting and controlling the rotation speed of a turbine based on vibratory feedback to protect the turbine and would have improved the system by reducing the potential damage caused by excessive vibrations. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Skelton to apply the technique from the teachings of Southwick because the technique taught by Southwick of controlling the engine speed based on vibratory feedback was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Skelton to yield a system that better protects itself from damage caused by vibrations and the results would have been predictable to one of ordinary skill in the art.
Although Skelton as modified by Southwick teaches continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted (Skelton ¶[29, 31, 43]) and determining a rotor speed of the turbine engine based on a vibratory response and continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed (Southwick Abstract At least ¶[5-9, 15, 20]) the combination does not explicitly recite a “resonant rotational speed” or controlling the rotor speed such that is less than the resonant rotational speed. It is noted that applicant defines a resonant rotational speed in ¶[26] of their specification as:
¶[26] As used herein, “resonant rotational speed” refers to a single rotational speed or a range of rotational speeds of the turbine engine that causes high dynamic vibration or displacement in the presence of a rotor imbalance such as thermal rotor bow. Moreover, starter motor 38 is actuatable for one or more motoring cycles between engine shutdown and restart to reduce unnecessary wear on starter motor 38. In addition, the rotors can be positioned in different resting orientations after each motoring cycle to reduce rotor bow formation in a single orientation.

“a single rotational speed or a range of rotational speeds of the turbine engine that causes high dynamic vibration” would appear to be identical to the typed of vibrations that Southwick is trying to protect the engine from and thus it would appear that this limitation is anticipated by Southwick. However, assuming arguendo that it is no, applicant has been provided with Payne.
Payne teaches a system for controlling wherein the rotor speed is less than a resonant rotational speed (Payne ¶[58-59, 100-102, 107]). More specifically Payne recognizes that resonance vibrations occurring are a “damaging condition” (Payne ¶[59]) which are desirable to avoid. As is explained in applicant’s specification, the resonant rotational speed is the speed wherein these high dynamic vibration/ resonance vibrations are caused (instant application ¶[26]). As such one of ordinary skill in the art would recognize that it would be desirable to avoid these dangerous speeds (resonant rotational speed) which can cause resonance vibrations and damage to the engine. 
Thus in the case of the claimed subject matter in question and the cited reference, as shown above Payne teaches that resonance vibrations resulting from a resonance speed are dangerous and should be avoided. One of ordinary skill in the art would have recognized that this teaching could be applied to the previous combination of Skelton as modified by Southwick wherein the speed of a turbine is controlled to avoid speeds resulting in damaging vibrations in order to yield a system that determines a resonant rotational speed and controls the rotor speed such that is less than the resonant rotational speed to avoid this dangerous situation. There is a clear expectation of success because Skelton as modified by Southwick already recognized limiting the speed of the engine and taking into account the resonant rotational speed would just be adding another constraint to consider when controlling the engine speed. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Skelton to include the teachings of Payne because a person of ordinary skill in the art would have recognized that preventing a resonant rotational speed from occurring would prevent damage to the engine and would have been a reasonable expectation of success in doing so.

With respect to claim 15 Skelton teaches a computer-readable medium having computer-executable instructions embodied thereon for use in operating a turbine engine, wherein, when executed by at least one processor, the computer-executable instructions cause the processor to perform a method of shutting down and cooling a turbine engine (Skelton Abstract, ¶[3-4, 29]), the method comprising:
shutting off a flow of fuel (Skelton ¶[3-5, 29]) to a combustor assembly of a turbine engine (Skelton Fig. 1 ¶[20]) in response to a full stop command (Skelton ¶[3-5, 29]) such that a rotational speed of the turbine engine decreases (Skelton Abstract, ¶[3-4, 29]);  
obtaining feedback (Skelton ¶[29] temperature) indicating a likelihood that residual heat is present in the turbine engine (Skelton ¶[29]) sufficient to cause a thermal gradient capable of forming thermal rotor bow (Skelton ¶[11, 25-26, 28, 29, 36]) wherein the feedback comprises a temperature (Skelton ¶[29]) of the turbine engine greater than a predetermined threshold (Skelton ¶[29]);
responsive to the feedback, actuating a starter motor (Skelton Fig. 1 element 26 ¶[25-26, 29]) of the turbine engine either as the rotational speed of the turbine engine decreases or at a preset time after the turbine engine receives the full stop command (Skelton Abstract, ¶[3-4, 25-26, 29]), and 
continuously or intermittently rotating (Skelton ¶[29, 31, 43]) a rotor assembly of the turbine engine using a drive shaft (Skelton ¶[29, 31, 43]) coupled to the starter motor (Skelton ¶[29, 31, 43]) to motor the turbine engine such that residual heat is exhausted from the turbine engine (Skelton ¶[29, 31, 43]).
Although Skelton does teach obtaining feedback indicating a likelihood that residual heat is present in the turbine engine sufficient to cause a thermal gradient capable of forming thermal rotor bow, (Skelton ¶[11, 25-26, 28, 29, 36]) and comparing that feedback to a threshold to determine when to rotate/cool the turbine engine (Skelton ¶[29]) the feedback that is taught by Skelton is temperature. Skelton does not teach wherein the feedback comprises a running time of the turbine engine being greater than a predetermined time threshold (note: specifically the “running time” and the “time threshold”). However this feature would be an obvious modification to the teachings of Skelton in view of the teachings of Books. More specifically, it is old and well known that the temperature of an engine and the running time of said engine are directly correlated to one another specifically, as an engine is running it becomes hotter and the longer it runs the hotter it becomes up until a point. Evidence of this old and well known relationship as well as how to use engine running time to determine the temperature is taught by Books (US 2018/0306158). Specifically Books ¶[31, 35] are reproduced below:
[0031] In another embodiment, the engine module 155 is structured to determine whether the engine temperature has stabilized above a minimum engine temperature threshold based on a total engine run time since starting the engine 111. For example, the controller 150 via the engine module 155 may determine the engine temperature (e.g., via algorithms, estimations, look-up tables, etc.) based on the run time of the engine 111 and other internal/external characteristics (e.g., ambient temperature, engine speed, power output, etc.).
[0035] In some embodiments, the engine module 155 is structured to determine whether the engine temperature has stabilized below the maximum engine temperature threshold (e.g., via algorithms, estimations, look-up tables, etc.) based on a total engine run time of the engine 111 since dropping below a threshold power level. For example, the engine 111 may be run at a high power output above the threshold power level for a duration of time such that the engine temperature exceeds the maximum engine temperature threshold. This may prohibit the stop/start feature from being implemented in order to prevent damage to the engine 111 (e.g., from heat-soak, etc.). As such, based on the total run time of the engine 111 below the threshold power level, the engine temperature may stabilize below the maximum engine temperature threshold, facilitating the implementation of the stop/start feature (e.g., if other inhibiting conditions are not present or activated, etc.).

This teaching of Books directly acknowledges the relationship between run time and temperature within an engine and also teaches how one could calculate/obtain the temperature of an engine based on its run time. It should be noted that Books is only relied upon for the teaching of this relationship between engine run time and engine temperature and that one of ordinary skill in the art could calculate temperature from run time and not for any other features claimed within the application. Furthermore, it will also be appreciated that although Books is drawn to a regular engine and not a turbine engine, regular engines and turbine engines are comparable devices and one of ordinary skill in the art would recognize that the teachings of determining the temperature of an engine taught by Books would be equally applicable to turbine engines and would instantly know and understand how to apply it to a turbine engine. 
Therefore one of ordinary skill in the art would recognize that it would be obvious to modify the teachings of Skelton wherein the feedback that comprises a temperature of the turbine engine being greater than a predetermined temperature such that the feedback instead comprises a running time of the turbine engine being greater than a predetermined time threshold because the prior art directly teaches that temperature of an engine can be calculated from the running time of the engine and such a modification would improve the system by enabling the system to use a time sensor as an alternative to determining when the turbine engine needs to be cooled thereby enabling increased functionality of the system. 
Although Skelton teaches that the starter motor (Skelton Fig. 1 element 26 ¶[25-26, 29]) is actuated such that residual heat is exhausted from the turbine engine (Skelton ¶[29]) Skelton does not explicitly state that it is actuated using a flow of air from an auxiliary power unit.
Nesdill teaches a method of actuating a starter motor using a flow of air from an auxiliary power unit (Nesdill Abstract, ¶[5, 13, 27]).
Thus as shown above Skelton teaches a base invention of actuating a starter motor in a turbine engine system and Nesdill teaches actuating a starter motor using a flow of air from an auxiliary power unit. These two references are analogous to one another because both are drawn to turbine engine control. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Skelton to apply the teachings of Nesdill because the teaching of actuating a starter motor using a flow of air from an auxiliary power unit taught by Nesdill was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of actuating a starter motor in a turbine engine system taught by Skelton to yield the advantage of providing an additional backup option therefore making the system more reliable and the results would have been predictable to one of ordinary skill in the art.
With respect to the limitation of “determining a flight status of an aircraft attached to the turbine engine and if the aircraft is not in flight performing the cooling of the turbine engine ensuring no response feedback if the aircraft is in flight” although not explicitly stated this would appear to be an obvious modification to Skelton. Specifically the instant invention is drawn to removing residual heat from an engine during shutdown. It is quite clear that this is not a method meant to be performed while in the air as the method involves turning the engines on and off to dispel heat (planes in flight must be carefully controlled). Preventing the method from being performed while in flight by including an additional failsafe would be simple common sense as a safety feature.
As further evidence of this applicant has been provided with Ostrom (US 2003/0191565). Ostrom is a system for controlling the operation of aircraft engines specifically in regards to malfunctions. Ostrom ¶[25] details how the system can monitor the flight status of an aircraft and will only perform certain actions while the plane is grounded (ie engine shutoff actions). Although not directly related to the “residual heat removing” art the method taught by Ostrom is still applicable to the instant applications as both are drawn to systems which want to control the engine in a specific way not related to flight operations. It has been recognized that applying a known technique to a known device ready for improvement to yield predictable results if obvious. Therefore limitations in question would have been obvious in view of the teachings of Ostrom because the method of checking the flight status of an aircraft and only performing engine maintenance related to non-flight operations involving shutting down the engines was recognized as part of the ordinary capabilities of one skilled in the art and would improve safety by avoiding a potentially dangerous control operation while in flight.
Although Skelton does teach continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted from the turbine engine (Skelton ¶[29, 31, 43]), Skelton does not clearly teach determining a rotor speed based on a vibratory response feedback; and wherein the continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted from the turbine engine is done at a rotor speed based on a vibratory response feedback.
Southwick teaches determining a rotor speed based on a vibratory response feedback; and rotating a turbine engine wherein the rotor speed based on a vibratory response feedback. (Southwick Abstract At least ¶[5-9, 15, 20]). Specifically Southwick discloses that this is done to protect the turbine engine from damage from vibrations.
Thus as shown above Skelton teaches a base invention of a system for dissipating residual heat by rotating a turbine. Southwick teaches a technique of setting and controlling the rotation speed of a turbine based on vibratory feedback to protect the turbine applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Southwick to the base invention of Skelton since it would have resulted in the predictable result of setting and controlling the rotation speed of a turbine based on vibratory feedback to protect the turbine and would have improved the system by reducing the potential damage caused by excessive vibrations. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Skelton to apply the technique from the teachings of Southwick because the technique taught by Southwick of controlling the engine speed based on vibratory feedback was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Skelton to yield a system that better protects itself from damage caused by vibrations and the results would have been predictable to one of ordinary skill in the art.
Although Skelton as modified by Southwick teaches continuously or intermittently rotating a rotor assembly of the turbine engine using a drive shaft coupled to the starter motor to motor the turbine engine such that residual heat is exhausted (Skelton ¶[29, 31, 43]) and determining a rotor speed of the turbine engine based on a vibratory response and continuously or intermittently rotating a rotor assembly of the turbine engine at a rotor speed (Southwick Abstract At least ¶[5-9, 15, 20]) the combination does not explicitly recite a “resonant rotational speed” or controlling the rotor speed such that is less than the resonant rotational speed. It is noted that applicant defines a resonant rotational speed in ¶[26] of their specification as:
¶[26] As used herein, “resonant rotational speed” refers to a single rotational speed or a range of rotational speeds of the turbine engine that causes high dynamic vibration or displacement in the presence of a rotor imbalance such as thermal rotor bow. Moreover, starter motor 38 is actuatable for one or more motoring cycles between engine shutdown and restart to reduce unnecessary wear on starter motor 38. In addition, the rotors can be positioned in different resting orientations after each motoring cycle to reduce rotor bow formation in a single orientation.

“a single rotational speed or a range of rotational speeds of the turbine engine that causes high dynamic vibration” would appear to be identical to the typed of vibrations that Southwick is trying to protect the engine from and thus it would appear that this limitation is anticipated by Southwick. However, assuming arguendo that it is no, applicant has been provided with Payne.
Payne teaches a system for controlling wherein the rotor speed is less than a resonant rotational speed (Payne ¶[58-59, 100-102, 107]). More specifically Payne recognizes that resonance vibrations occurring are a “damaging condition” (Payne ¶[59]) which are desirable to avoid. As is explained in applicant’s specification, the resonant rotational speed is the speed wherein these high dynamic vibration/ resonance vibrations are caused (instant application ¶[26]). As such one of ordinary skill in the art would recognize that it would be desirable to avoid these dangerous speeds (resonant rotational speed) which can cause resonance vibrations and damage to the engine. 
Thus in the case of the claimed subject matter in question and the cited reference, as shown above Payne teaches that resonance vibrations resulting from a resonance speed are dangerous and should be avoided. One of ordinary skill in the art would have recognized that this teaching could be applied to the previous combination of Skelton as modified by Southwick wherein the speed of a turbine is controlled to avoid speeds resulting in damaging vibrations in order to yield a system that determines a resonant rotational speed and controls the rotor speed such that is less than the resonant rotational speed to avoid this dangerous situation. There is a clear expectation of success because Skelton as modified by Southwick already recognized limiting the speed of the engine and taking into account the resonant rotational speed would just be adding another constraint to consider when controlling the engine speed. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Skelton to include the teachings of Payne because a person of ordinary skill in the art would have recognized that preventing a resonant rotational speed from occurring would prevent damage to the engine and would have been a reasonable expectation of success in doing so.

With respect to claims 2, 9, and 16 Skelton as modified previously teaches a method of cooling a turbine engine, said method further comprising operating the actuated starter motor for at least a preset motoring time (Skelton ¶[29], wherein specific times for operating the motor are disclosed). 

With respect to claims 3, 10, and 17 Skelton as modified previously teaches a method of cooling a turbine engine, said method further comprising shutting down the starter motor such that the starter motor operates for an amount of time equal to or less than a predetermined duration (Skelton ¶[29], wherein specific times for operating the motor are disclosed).

With respect to claim 5, 13, and 20 Skelton as modified as modified previously teaches a method of cooling a turbine engine, said method wherein the feedback is a temperature within the turbine engine greater than a predetermined threshold (Skelton ¶[11, 28, 36]).

With respect to claim 6, Skelton as modified as modified previously teaches a method of cooling a turbine engine, wherein an amount of time for operating the actuated starter motor for motoring the turbine engine is based on the vibratory response feedback (Skelton Figure 2 ¶[25-29], Southwick Abstract At least ¶[5-9, 15, 20], Payne ¶[58-59, 100-102, 107]).

With respect to claims 12 and 19, Skelton as modified in claim 8 and 15 teaches a method of cooling a turbine engine, wherein said FADEC system is further configured to determine an amount of time for operating the actuated starter motor based on the feedback ( Skelton Figure 2 ¶[25-29], wherein the number of cycles necessary for the starter motor to cool the engine is calculated based on the feedback).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 



/J. S. F./
Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665